Citation Nr: 0524607	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
broken ankle.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired eye 
disorder.

4.  Entitlement to service connection for missing teeth.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from May 1955 to April 
1959.

This appeal arose from a March 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans' Affairs (VA), 
Regional Office (RO).  

The veteran's case was certified to the Board of Veterans' 
Appeals (Board) on March 25, 2004.  He was informed that he 
had 90 days from the date of the letter or until the Board 
issued its decision, whichever comes first, in which to 
submit additional evidence to the Board concerning his 
appeal.  The veteran submitted copies of private treatment 
records, which were received at the Board on September 15, 
2004.  According to 38 C.F.R. § 20.1304(b) (2004), the Board 
will not accept additional evidence received more than 90 
days after certification to the Board, unless the veteran has 
demonstrated on motion that there was good cause for the 
delay.  In this regard, the Board notes that the evidence 
submitted by the veteran did not come available until the end 
of August 2004.  See 38 C.F.R. § 20.1304(b)(1) (2004).  
Consequently, the Board concludes that this amounts to good 
cause for not submitting it earlier.  This evidence will 
therefore be received and considered as part of the record on 
appeal.  

The evidence received in September 2004 includes medical 
findings that pertain directly to the veteran's claims on 
appeal, especially with respect to his physical state as of 
about 1960 and 1963 when he was evaluated for problems with 
sinusitis and an inguinal hernia.  Examinations conducted 
about that time reveal pertinent information with respect to 
his claims of having headaches, and back, teeth, ankle, and 
eye problems.  The Board therefore concludes that the RO 
should be given opportunity to address this evidence.  The 
case will be remanded for this purpose.

In September 2004, at about the time the veteran obtained and 
forwarded the newly received evidence to the Board, he 
appointed the Disabled American Veterans as his 
representative.  Given that this case will be returned for 
the RO to consider the new evidence and re-evaluate the 
veteran's claims, his new representative will also have the 
opportunity to address the appeal at the RO level.  This is 
in harmony with the intent of 38 C.F.R. § 20.600 (2004), 
which provides for a right to full representation in all 
stages of an appeal.

The Board also notes that the veteran was scheduled for a 
hearing before a member of the Board in Washington D.C.  The 
hearing was scheduled for May 24, 2004.  However, received at 
the Board on May 14, 2004, was a letter from the veteran 
wherein he indicated that he had had surgery in 2001 and that 
he had experienced a flare-up that prevented him from sitting 
or standing for an extended period.  He indicated that he 
would be unable to attend the hearing in Washington D.C.  on 
May 24.  He concluded his letter with an inquiry as to 
whether the Board could nevertheless proceed with a hearing.  
He said that he could be available for a telephone 
conference.  

While this case is at the RO, the RO should ask the veteran 
whether he is now capable of attending a hearing before a 
member of the Board at the RO, whether the hearing is held in 
person or by way of videoconferencing techniques, and if so, 
whether he still desires such a hearing.  Arrangements for 
any such hearing requested by the veteran should be made.

This case is REMANDED for the following actions:

1.  The RO should re-adjudicate the 
veteran's case based on the entire 
record, including the evidence received 
at the Board in September 2004.  If any 
benefit sought by the veteran is denied, 
a supplemental statement of the case 
should be prepared.  He and his newly 
appointed representative should be given 
opportunity to respond.

2.  The RO should ask the veteran whether 
he still desires a hearing before a 
member of the Board.  He should be 
instructed that he has the option of 
traveling to the RO to meet with a member 
of the Board personally at a hearing, or 
by way of video conference hook-up with 
Washington, D.C.  If he elects any such 
hearing, arrangements should be made for 
the hearing.

After the veteran and his newly appointed representative have 
been given opportunity to respond to the supplemental 
statement of the case and appear at any requested hearing, 
the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 Department of Veterans Affairs


